287 F.Supp.2d 454 (2003)
ANGLO-IBERIA UNDERWRITING MANAGEMENT COMPANY and Industrial Re International, Inc., Plaintiffs,
v.
Daniel J. LODDERHOSE, Security Resources International, Inc., GC Insurance Brokers Limited, GC Intermediaries Limited, Peter J. Greengrass, Leslie J. Cooper, and A.J. Smith, Defendants.
Nos. 97 Civ. 0084(VM), 97 Civ. 5116(VM).
United States District Court, S.D. New York.
October 16, 2003.
*455 John R. Keough, Waesche, Sheinbaum & O'Regan, P.C., New York City, for plaintiff.
Kirk R. McCormick, McCormick & Murphy, P.C., Colorado Springs, CO, for defendant.

DECISION AND ORDER
MARRERO, District Judge.
By Decision and Order dated September 11, 2003,[1] the Court authorized Anglo-Iberia Underwriting Management Company and Industrial Re International, Inc. (collectively, "Plaintiffs") to submit a supplemental application properly documenting their request for reasonable attorney's fees and costs in connection with prosecuting this action, to be awarded against the defaulting defendants. Upon review of Plaintiffs' re-submission in support of their application, the Court finds that the lodestar figures reflect reasonable fees, given the length and complexities of the litigation, and that the fees and costs requested are otherwise appropriate, reasonable, and sufficiently documented. See United States Football League v. National Football League, 887 F.2d 408, 415 (2d Cir. 1989), cert. denied 493 U.S. 1071, 110 S.Ct. 1116, 107 L.Ed.2d 1022 (1990).
Accordingly, it is hereby
ORDERED that, in addition to the amounts set forth in the Court's Decision and Order dated October 7, 2003, defendants Daniel J. Lodderhose, Prio Adhi Sartono, and Security Resources International, Inc., are found liable, jointly and severally, to Anglo-Iberia Underwriting Management Company and Industrial Re International, Inc., for reasonable attorney's fees and costs, and the Clerk of Court is directed to enter judgment for this purpose in the amount of $281,387.41.
SO ORDERED.
NOTES
[1]  The Decision and Order is reported as Anglo-Iberia Underwriting Mgmt. Co. v. Lodderhose, No. 97 Civ. 5116, 2003 WL 22118859 (S.D.N.Y. Sept.12, 2003).